      Case: 1:21-cv-00768 Document #: 22 Filed: 05/12/21 Page 1 of 7 PageID #:61




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION


Marshall Wind Farm, LLC; Marshall Wind 1,
LLC; Marshall Wind 2, LLC; Marshall Wind 3,
LLC; Marshall Wind 4, LLC; Marshall Wind 5,
LLC; and Marshall Wind 6, LLC,                             Case No. 1:21-cv-768
         Plaintiffs,                                       Judge John J. Tharp, Jr.
         v.                                                Magistrate Judge Beth W. Jantz
Suzlon Wind Energy Corporation,

         Defendant.


 CITATION TO DISCOVER ASSETS TO SUZLON WIND ENERGY CORPORATION

         Pursuant to Federal Rule of Civil Procedure 69, Plaintiffs, Marshall Wind Farm, LLC,

Marshall Wind 1, LLC, Marshall Wind 2, LLC, Marshall Wind 3, LLC, Marshall Wind 4, LLC,

Marshall Wind 5, LLC, and Marshall Wind 6, LLC, respectfully file the following Citation to

Discover Assets to Debtor, Suzlon Wind Energy Corporation.

Dated: May 12, 2021                      Respectfully submitted,

                                         MARSHALL WIND FARM, LLC; MARSHALL
                                         WIND 1, LLC; MARSHALL WIND 2, LLC;
                                         MARSHALL WIND 3, LLC; MARSHALL WIND
                                         4, LLC; MARSHALL WIND 5, LLC; and
                                         MARSHALL WIND 6, LLC


                                         By: /s/ Aron J. Frakes
                                                       One of Their Attorneys

Aron J. Frakes
FREDRIKSON & BYRON, P .A .
200 South Sixth Street, Suite 4000
Minneapolis, Minnesota 55402
Tel: (612) 492-7257
afrakes@fredlaw.com
72867869 v1
                  Case: 1:21-cv-00768 Document #: 22 Filed: 05/12/21 Page 2 of 7 PageID #:62
          This form is approved by the Illinois Supreme Court and is required to be accepted in all Illinois Circuit Courts.
                                                                                                                 For Court Use Only
          STATE OF ILLINOIS,
           CIRCUIT COURT                             CITATION TO DISCOVER ASSETS
  Cook                      COUNTY                            TO DEBTOR

   Instructions
Directly above, enter
the name of the county      MARSHALL WIND FARM, LLC et al.
where the case was          Plaintiff (First, middle, last name)
filed.
Enter the name of the
plaintiff.                   v.
Enter the name of the       SUZLON WIND ENERGY CORPORATION                                                      Case No. 1:21-cv-768
defendant.                  Defendant (First, middle, last name)                                                 Case Number
Enter the case number.


In 1, if the debtor is a    1.       Name and address of debtor:
person, enter the
address where the
debtor can be served. If             SUZLON WIND ENERGY CORPORATION
the debtor is a business,            Debtor's name
enter the name of the
registered agent, and                8750 W. Byrn Mawr Avenue, Suite 300E
the address for service.             Street, Apt #
The registered agent
can be found on the
Illinois Secretary of                CHICAGO,IL 60631
State’s website.                     City                                                    State                                  ZIP


In 2, enter courtroom       2.       You must come to courtroom 1419                                               on
number, date and time                                                           Number
of the court date, and               June 2, 2021                                           10:00                             
                                                                                                                              ✔ a.m.         p.m.
address of the
                                     Date                                                   Time
courthouse.

                                     The address of the court is: 219 South Dearborn Street
                                                                           Street
                                     Chicago, IL 60604
                                     City                                           State                               ZIP

                                 •        If you do not come to the court date listed above in section 2, the judge may issue a rule to show cause which
                                          will require you to come to court.
                                 •        On the rule to show cause court date, you will have to explain why you did not come to court on the citation
   Notice to Debtor                       date, and why you should not be found in contempt of court.
                                          court
                                 •        If you do not come to the rule to show cause court date, the judge may find you in contempt, and you may be
                                          arrested and jailed.



                            3.       At your Citation hearing, you will be asked about your property and income. You will be
                                     sworn to tell the truth.
In 4a, enter the date of
the judgment. If the        4.       Information about what you owe:
judgment has been
revived (renewed),
                                     a. A judgment was entered or renewed against you on April 1, 2021                                            .
enter that date.                                                                                              Date

In 4b, enter the amount              b.     The amount of the judgment is              $ 132,628.74 .
of the judgment.



SC-C 1803.2                                                              Page 1 of 6                                                               (12/19)
                   Case: 1:21-cv-00768 Document #: 22 Filed: 05/12/21 Page 3 ofCase
                                                                                7 PageID   #:63
                                                                                    No. 1:21-cv-768
                                                                      Enter the Case Number given by the Circuit Clerk: _________________________________

In 4c, enter how much             c.   The current amount that remains to be paid, including the creditor's court costs and post
money is still owed to
you. You can include                   judgment interest, minus any payments you have made, is $ 133,191.17                                                                                                         plus court
the judgment amount,
your court costs (like                 costs of this proceeding.
filing fees, service fees,
sheriff's fee, etc.), and    5.   You are ordered to bring these documents at the court date:
post judgment interest
of 9% per year.                        •   Federal and state income taxes for the last 2 years;
Subtract any payments                  •   Recent pay stubs or proof of income;
made by the debtor.
                                       •   Bank records;
In 5, enter any other                  •   Title to motor vehicles;
document that the
debtor should bring to                 •   Deed to any property you own; AND
court showing their                    •   Insurance policies.
income, property, or
                                       •   Other: Records of ownership in any assets or any form of business entity; records of interests in accounts receivable, contracts, or reoccurring payments; records of transfers of
belongings.
                                           personal or real property within the last four years and in excess of $2,000; records of outstanding liabilities; records of legal proceedings pending for the judgment debtor.




                             6.    At the court date, you have the right to claim certain protections (exemptions).
                                   If you claim an exemption, the income or property covered by that exemption cannot
                                   be taken to pay the judgment. Here are some exemptions you may be able to claim:
                                  1. Money or belongings up to $4,000 ("wildcard exemption");
                                  2. Social Security and Supplemental Security Income (SSI) benefits;
                                  3. Public assistance benefits;
                                  4. Child support;
                                  5. Unemployment compensation benefits;
                                  6. Workers’ compensation benefits;
                                  7. Veterans’ benefits;
Equity interest is the            8. Circuit breaker property tax relief benefits;
money you would get if            9. Your equity interest, up to $2,400, in any one motor vehicle;
you sold your property
and paid off any                  10. Your equity interest, up to $1,500, in any professional books, or tools of your trade;
outstanding loans.                11. Pension and retirement benefits and refunds; AND
                                  12. Your equity interest, up to $15,000, in the house you live in.

                             7.   There are specific exemptions for wages. Under Illinois law, the amount of wages that may
                                  be taken to pay a judgment is limited to the lower of: 1) 15% of your gross wages, or 2)
                                  the amount by which your weekly wages, after deductions for taxes and other allowed
                                  deductions, is greater than 45 times the minimum wage (currently $371.25 for one week;
                                  $742.50 for two weeks; $804.37 for semi-monthly wages; and $1608.75 for a month). Federal
                                  law allows the lesser of: 1) 25% of disposable wages; or 2) the amount by which disposable
                                  earnings for a week is greater than 30 times the federal minimum wage.
Under the Code of             I certify that everything in the Citation to Discover Assets to Debtor is true and
Civil Procedure, 735
                              correct. I understand that making a false statement on this form is perjury and has penalties
ILCS 5/1-109, making
a statement on this           provided by law under 735 ILCS 5/1-109.
form that you know to
be false is perjury, a        /s/ Aron J. Frakes                                                                                  200 S. Sixth St., Ste. 4000
Class 3 Felony.               Your Signature                                                                                         Street Address
If you are completing
this form on a               Aron J. Frakes                                                                                       Minneapolils, MN 55402
computer, sign your           Print Your Name                                                                                        City, State, ZIP
name by typing it. If
you are completing it                                                                                                              (612) 492-7000
by hand, sign and                                                                                                                    Telephone
print your name.

SC-C 1803.2                                                                              Page 2 of 6                                                                                                                         (12/19)
                Case: 1:21-cv-00768 Document #: 22 Filed: 05/12/21 Page 4 ofCase
                                                                             7 PageID   #:64
                                                                                 No. 1:21-cv-768
                                               Enter the Case Number given by the Circuit Clerk: _________________________________




          STOP!          Witness this Date:                                                                          Seal of Court
The Circuit Clerk will
fill in this section.
                         Clerk of the Court:




SC-C 1803.2                                             Page 3 of 6                                                        (12/19)
                  Case: 1:21-cv-00768 Document #: 22 Filed: 05/12/21 Page 5 ofCase
                                                                               7 PageID   #:65
                                                                                   No. 1:21-cv-768
                                                         Enter the Case Number given by the Circuit Clerk: _________________________________
                                                                                                          For Court Use Only
          STATE OF ILLINOIS,
           CIRCUIT COURT                           INCOME AND PROPERTY
                                                         STATEMENT
  Cook                      COUNTY             (TO BE FILLED OUT BY DEBTOR)
   Instructions
To creditor: Fill out       MARSHALL WIND FARM, LLC et al.
this section in the         Plaintiff (First, middle, last name)
same way you did on
page 1.                      v.
To debtor: fill out         SUZLON WIND ENERGY CORPORATION                                               Case No. 1:21-cv-768
pages 4-6 and sign          Defendant (First, middle, last name)                                          Case Number
below.

                             1.    Fill out this form and bring it with you to court; AND
   Notice to Debtor:
                             2.    Bring documents you have to support the information you listed in the form.

In 1a, 1b and 1c enter
your full name, phone       1. I am providing the following information about myself:
number and current
                               a. Name:
address.
                                                 First                             Middle                        Last
In 1d, enter your
Driver's License                  b. Phone Number:
Number if you have                c. Home Address:
one.                                                       Street Address, Apt.

In 1e, enter the last 4
                                       City                               State                                         ZIP
digits your social
security number.                  d.   Driver's License Number:
                                  e.   Social Security Number (last 4 digits):
In 1f, enter your date of
birth.                            f.   Date of Birth:
                                  g.   I am  married  single  divorced
In 1g, check your
marital status.
                            2. I am providing the following information about the people who live with me:
In 2a and 2b, enter the           a. I support                           adults (not counting myself) who live with me.
number of people living
                                  b. I support                           children under 18 who live with me.
in your house who you
support. Support means
that the people rely on     3. I am employed.  No (answer 3a and skip to 4)  Yes (skip to 3b and complete the rest)
you financially.               a. I receive unemployment.  Yes  No
In 3, check yes if you               I receive $                 in unemployment payments.
are employed.
                                  b. If yes,  I am self-employed  I work for someone else
In 3a, if you receive             c. Company's name:
unemployment, check
                                  d. Company's address:
the box and enter the
                                                                Street Address
amount of
unemployment you
receive.                               City                               State                                         ZIP
In 3b, check the box              e. Income: $                           per month
that applies to you.

In 3c and 3d enter the
company’s name and
address.
In 3e, enter the gross
amount (before taxes)
for your income.




SC-C 1803.2                                                        Page 4 of 6                                                       (12/19)
                  Case: 1:21-cv-00768 Document #: 22 Filed: 05/12/21 Page 6 ofCase
                                                                               7 PageID   #:66
                                                                                   No. 1:21-cv-768
                                                        Enter the Case Number given by the Circuit Clerk: _________________________________

In 4, check the box for      4. I receive 1 or more of the following:
each type of money you           Yes (check all that apply)  No
have received in the
past month. The                      General Assistance (GA)
creditor may not use                 Social Security
court proceedings to
                                     Supplemental Security Income (SSI)
take any money you get
from these sources.                  Food Stamps (SNAP)
                                     State Children & Family Assistance
                                     Temporary Assistance to Needy Families (TANF)
                                     Aid to the Aged, Blind and Disabled (AABD)
                                     Unemployment
                                     Pension
                                     Other:

In 5, check if you own       5.    I own real estate:  Yes  No
real estate.
                                   a. I own property at:
In 5a, list the address of                                  Street Address, Apt.
the property you own
and check the box if                   City                                                  State                          ZIP
there is a mortgage on                  There is a mortgage on my property.
the property.
In 5b, list the address of         b. I own property at:
any additional property                                     Street Address, Apt.
you own and check the
box if there is a
mortgage on the                        City                                                  State                          ZIP
property.                               There is a mortgage on my property.

In 6, check if you have       6.    I have checking, savings, money market, certificates of deposit, safety deposit boxes,
any of the listed
                                    or other bank or credit union accounts:  Yes  No
accounts and provide
the information about                        Name of Bank or Institution   Names on Accounts Account Type Balance
each account, but do                    1.                                                                      $
not list account
numbers.                                2.                                                                      $
                                        3.                                                                      $
                                        4.                                                                      $

In 7, check if you have      7.     I have motor vehicles (Cars, boats, trailers, motorcycles etc.):      Yes         No
any motor vehicles
and provide the                               Year, Make, and Model            Title in Name of         Monthly payment        Balance
information about                       1.                                                              $                      $
each vehicle. For                       2.                                                              $                      $
Balance, fill in the
amount remaining on                     3.                                                              $                      $
your loan.                              4.                                                              $                      $

In 8, check yes if you       8.    I own other property:       Yes  No
own other property
                                      The property is (describe and include its total value ): $
such as jewelry,
electronics, tools, etc.




SC-C 1803.2                                                      Page 5 of 6                                                        (12/19)
                Case: 1:21-cv-00768 Document #: 22 Filed: 05/12/21 Page 7 ofCase
                                                                             7 PageID   #:67
                                                                                 No. 1:21-cv-768
                                               Enter the Case Number given by the Circuit Clerk: _________________________________

Under the Code of        I certify that everything in the Answer to Citation Proceeding is true and correct. I
Civil Procedure, 735
                         understand that making a false statement on this form is perjury and has penalties provided
ILCS 5/1-109, making
a statement on this      by law under 735 ILCS 5/1-109.
form that you know to
be false is perjury, a
Class 3 Felony.          Your Signature                                      Street Address
After you finish this
form, sign and print
your name.               Print Your Name                                     City, State, ZIP
Enter your complete
current address and
telephone number.                                                            Telephone
Mail or hand-deliver a
copy of this completed
Answer to the Circuit
Clerk, plaintiff, and
debtor.




SC-C 1803.2                                             Page 6 of 6                                                        (12/19)

Print Form                                           Save Form                                                   Reset Form
